Title: From George Washington to William Heath, 15 August 1781
From: Washington, George
To: Heath, William


                        

                            Dear SirHead Quarters Dobbs’s Ferry 15th Augt 1781.
                        
                        You will be pleased to take the inclosed Memorial of Udney Hay Esqr into consideration and report to me the
                            opinion of the Board of General Officers of which you are President, thereon. I am Yr most obt and very hble servt
                        
                            Go: Washington
                        
                    